Citation Nr: 1625559	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-36 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder impingement syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depressive disorder, claimed as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Robert W. Gilliken II, Attorney


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to September 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2012 and September 2013 rating decisions.

In the June 2012 decision, the RO, inter alia, denied a rating in excess of 10 percent for service-connected left shoulder impingement.  In January 2013, the Veteran filed a notice of disagreement (NOD).

In the September 2013 decision, the RO, inter alia, denied the Veteran's claim for service connection for a psychiatric disability to include depressive disorder and PTSD.  The Veteran filed a NOD in September 2013.

In September 2014, the RO issued a statement of the case (SOC) which, inter alia, addressed the denials of both the left shoulder impingement and psychiatric disability claims.  The Veteran, though his representative, filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) as to both claims in October 2014.

As regards characterization of the appeal, the Board notes that, in the June 2012 rating decision, the RO also denied a claim for a compensable rating for service-connected right ankle disability.  The Veteran filed a NOD in January 2013 and the issue was addressed in the September 2014 SOC.  As noted, the Veteran, though his representative, filed a substantive appeal in October 2014; however, the substantive appeal was expressly limited to the listed claims for an increased rating for the left shoulder impingement and for service connection for a psychiatric disability were; there is no reference to the right ankle issue.  Hence, an appeal as that matter has not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Notably, the RO's denial of that claim was not subsequently addressed in a supplemental statement of the case (SSOC), and has not been certified to the Board.

By contrast, however, the Board also notes that the issue of entitlement to a TDIU was denied in the September 2013 rating decision.  Although such issue was not addressed in the September 2014 SOC and no substantive appeal specific to this issue has been filed with the AOJ, it has been included in supplemental statements of the case (SSOCs) dated October 2014 and December 2014.  Under these circumstances, as the Veteran has been led to believe the claim of entitlement to a TDIU is in appellate status, the Board has accepted jurisdiction of such matter, as reflected on the title page.  See. e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

As for the matter of representation, the record reflects that the Veteran was previously represented by Disabled American Veterans, Colorado Department of Veterans Affairs, and Agent James Brakewood, Jr., as reflected in VA Forms 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated December 2012, July 2013, and September 2014; as well as a VA Form 21-22a (Appointment of Individual as Claimant's Representative) dated June 2011.  Most recently, in October 2014, the Veteran executed a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Robert W. Gillikin II as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, in May 2016, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Board's decision on the claim for an increased rating for left shoulder impingement syndrome is set forth below.  The claims for service connection for an acquired psychiatric disorder and for a TDIU are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes the issue of the Veteran's entitlement to an increased rating for service-connected degenerative disc disease (DDD) of the lumbar spine was raised in a November 2014 statement of the Veteran's attorney, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over such matter, and it is referred to the AOJ for appropriate action. See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As the Veteran is right-handed, his left shoulder is his minor shoulder for evaluation purposes.

3.  Pertinent to the current June 2012 claim for increase, the Veteran's left shoulder impingement syndrome has been manifested by flexion limited to no less than 120 degrees and abduction limited to no less than 110 degrees, including as a result of pain.  There is no evidence of left shoulder motion limited between zero and 25 degrees in either forward flexion or abduction; nor is there evidence of ankylosis or impairment of the humerus, clavicle, or scapula.

4.  The schedular criteria are adequate to rate the Veteran's left shoulder disability at all points pertinent to the current claim, no claim of unemployablity solely due to the left shoulder has been raised. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for impingement syndrome of the left (minor) shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201, 5019 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2012 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for an increased rating for left shoulder impingement syndrome.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  The June 2012 rating decision reflects the AOJ's initial adjudication of the claim for an increased rating after the issuance of the January 2012 letter.  Thereafter, the SOC set forth specific criteria for a higher rating for left shoulder impingement syndrome (the timing and form of which suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his attorney, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See, e.g., 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods pertinent to the current claim for increase.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as degenerative arthritis.  DC 5010.  Bursitis is also rated as degenerative arthritis.  DC 5019. 

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed (documented by a November 2014 VA examiner), his service-connected left shoulder condition affects his minor extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the minor extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 20 percent rating for the minor extremity.  Where motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minority extremity.  38 C.F.R. § 4.71a, DC 5201. 

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The 10 percent rating for the Veteran's service-connected left shoulder disability has been assigned under DCs 5201-5019.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, limitation of shoulder motion under DC 5021- to identify the basis for the rating.  See 38 C.F.R. § 4.27.

In this case, the Veteran filed the current claim for increased rating for the left shoulder disability in June 2012.  During the one year "look back period" prior to the filing of the claim, there are no medical records documenting complaints or clinical findings pertinent to the left shoulder.  The report of a June 2011 Nursing Screening Assessment conducted at Northside references psychiatric problems, but made no reference to the left shoulder.  The record also reflects that the Veteran failed to report to a VA examination scheduled in January 2012.  A VA examination was subsequently rescheduled.

On August 2013 VA examination, the examiner confirmed the Veteran's continuing diagnosis of left shoulder impingement syndrome.  Contemporaneous x-rays were conducted, which did not reveal arthritis.  The Veteran reported intermittent left shoulder pain with certain overhead activities including lifting.  He reported that his left shoulder condition has gotten worse over time.  He stated that he takes naproxen for pain.  He endorsed flare-ups, which he described as "extreme shoulder pain with use."  Upon examination, range of left shoulder motion demonstrated forward flexion to 130 degrees with pain at 120 degrees and abduction to 125 degrees with pain.  The examiner stated that there was additional limitation of motion of the left shoulder with repetitive use.  The examiner explained that left shoulder external rotation ends at 65 degrees with objective evidence of painful motion; left shoulder rotation ends at 60 degrees with pain.  The examiner noted that, after repetitive use testing, external rotation was limited to 55 degrees and internal rotation was limited to 40 degrees.  The examiner opined, "[t]here are contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time."  The examiner further explained that the degree of loss of range of motion due to pain on use or flare-ups is approximately 10 degrees in each direction for the left shoulder.

The August 2013 VA examiner additionally indicated that the Veteran experienced functional impairment in his left shoulder including less movement than normal, as well as weakened movement, excess fatigability, and pain on movement.  There was localized tenderness.  The examiner documented no guarding or muscle atrophy.  Muscle strength of the left upper extremity was 4/5.  There was no evidence of ankylosis.  The examiner stated that the Veteran's left shoulder exhibited mechanical symptoms such as clicking or catching.  There was no history of recurrent dislocation of the left shoulder.  The examiner determined that the Veteran does not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  The examiner stated  that "[t]he impact of the shoulder/arm condition on the claimant's ability to work is limited overhead activities."

VA treatment records dated in September 2013 document the Veteran's report of left shoulder pain.

The Veteran was afforded another VA examination of his left shoulder in November 2014, at which time the examiner noted that the Veteran has pain when he initially lifts a heavy object.  The Veteran explained the sharp pain is located in his shoulder joint, and is worse when lifting his arm overhead; he described the pain as 9/10 in severity.  The Veteran endorsed constant, aching left shoulder pain at 8/10 in severity.  He stated that it is better with rest.  The Veteran described flare-ups of left shoulder pain, which occur when he works through the pain and the left shoulder becomes very sore.  He stated that, on occasion, when he lifts an object, his arm has given out causing him to drop the object.  This last occurred in April 2014, and has occurred approximately three times since his initial injury in October 1999.  The examiner noted the Veteran's report of functional loss/impairment of the left shoulder manifested by increased pain and weakness when lifting a heavy object.

On examination, range of left shoulder motion demonstrated forward flexion to 140 degrees and abduction to 130 degrees.  External and internal rotation were documented at 90 degrees each.  The Veteran reported pain on motion; however, the motion of his shoulder was not restricted by pain.  After repetitive use, forward flexion was 140 degrees, abduction was 110 degrees, external rotation was 80 degrees, and internal rotation was 90 degrees.  The examiner noted that pain significantly limits the Veteran's functional ability with repeated use over time.  With respect to the Veteran's reported flare-ups of left shoulder symptomatology, the examiner noted that "[t]he examination supports the Veteran's statements describing functional loss during flare-ups."  The examiner stated that she was unable to determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  There was no deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as described above.  The examiner stated there was no functional loss with repetitive use, except as noted.  The examiner further opined, "[a]n opinion regarding if, when and to what extent, in degrees, further 'repetitive use' or reported 'flare-ups' could significantly limit functional ability, is not one with literature support, but instead based on clinical information including history and physical findings."  The examiner continued, "[m]ore definitive loss of function, due to flare-ups cannot be determined without resorting to mere speculation."

The November 2014 VA examiner noted that there was no muscle atrophy and no anklylosis of the Veteran's left shoulder.  There was no evidence of crepitus.  Muscle strength was 5/5.  Although instability of the left shoulder was suspected, it was not confirmed upon objective testing.  X-ray findings did not reveal arthritis of the left shoulder.  With respect to the question of occupational impairment, the examiner explained that the "Veteran has difficulty with lifting objects above the head with left upper extremity.  Repeated use of left shoulder affects his ability to perform heavy lifting."

The above-described evidence reflects that demonstrated motion in the Veteran's left shoulder has been, at worst, well beyond that required for even a minimum rating of 20 percent for the minor extremity under DC 5201 (motion limited to the shoulder level).  Moreover, no higher schedular rating is assignable based on limitation of motion, even with consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45, to include with repeated use or during flare-ups.  See Mitchell, 25 Vet. App. 32; Johnson, 9 Vet. App. 7; DeLuca, 8 Vet. App. at 204-207.  Notably, the August 2013 VA examiner indicated that the degree of loss of range of motion due to pain on use or flare-ups is approximately 10 degrees in each direction for the left shoulder.  Even considering these additional restrictions, the Veteran does not meet the schedular criteria for a 20 percent rating under DC 5201.  The Board recognizes that the November 2014 VA examiner stated she could not further address the extent of the Veteran's limited functional impairment on repetitive use and/or during flare-ups without resorting to speculation.  However, as described above, the examiner provided detailed findings concerning repetitive motion testing of the Veteran's left shoulder; in particular, the examiner noted that there was no additional loss of flexion or abduction after repetitive use.  Moreover, with respect to flare-ups, the examiner specifically indicated that the Veteran's description of his impaired left shoulder function during flare-ups was consistent with her findings on examination.

Given the range of motion of forward flexion demonstrated by the Veteran on August 2013 and November 2014 VA examinations, and the additional comments noted above, the Board finds that overall level of disability demonstrated by the Veteran is not commensurate to limitation of motion to shoulder level-the level of disability warranting a 20 percent rating under DC 5201-even after taking the Veteran's accounts of pain and flare-ups into consideration.  Thus, the November 2014 VA examiner's conclusions in this regard are probative, as they were rendered in consideration of 'all pertinent and available medical facts.'  See Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  Moreover, although the Veteran described incapacitating episodes involving his left shoulder giving way, there is no specific medical evidence documenting such, and even he admitted that these episodes had occurred no more than three times since his initial injury in October 1999.  Accordingly, the Board finds that the 10 percent rating contemplates painful, albeit noncompensable, motion-the 10 percent rating for which is consistent with 38 C.F.R. § 4.59 (see 38 C.F.R. § 4.71a, DCs 5003, 5024), as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell. 

Additionally, no other potentially applicable diagnostic code provides a basis for assignment of any higher schedular rating.  The evidence in this case does not reflect the type of left shoulder impairment (ankylosis, recurrent dislocation, malunion, fibrous union, nonunion, or loss of the head of the humerus, or impairment of the clavicle or scapula) that would make it appropriate for VA to assign a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, DCs 5200 to 5203.  The service-connected left shoulder disability is also not shown to involve any other factor(s) to warrant evaluation of the disability under any other provision(s) of VA's rating schedule.

In analyzing this claim, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that he is competent to describe certain symptoms associated with this disability.  The Veteran's reported history and symptoms have been considered, including as documented in the medical evidence discussed above.  As noted, however, such assertions are contemplated in the assigned 10 percent disability rating, and the competent, probative medical evidence offering detailed specific findings responsive to applicable rating does not support assignment of any higher rating.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point pertinent to the current claim for increase, the Veteran's left shoulder disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which this disability is rated, as the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to the service-connected disability at issue and there are no additional symptoms of this disability. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service-connected left shoulder disability at issue, and this disability requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45  requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or malaligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above at all pertinent points.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's left shoulder disability is appropriately rated as a single disability.  As this matter does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the matter of the Veteran's entitlement to a TDIU, in part, due to the left shoulder disability is being remanded, below.  Notably, however, there is no evidence or argument that the Veteran's left shoulder disability, alone, has actually or effectively rendered him unemployable at any pertinent point.  Hence, the matter of the Veteran's entitlement to a TDIU due solely to the left shoulder has not been raised in conjunction with the higher rating claim, and need not be addressed herein. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left shoulder impingement syndrome, pursuant to Hart, and that the claim for a rating in excess of 10 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased disability rating in excess of 10 percent for service-connected left shoulder impingement syndrome is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran contends that he incurred an acquired psychiatric disorder as a result of an in-service fall from a tank at Fort Benning, Georgia.  See, e.g., the Veteran's stressor statement dated August 2013.  The Veteran's attorney has also recently argued that the Veteran has a psychiatric disability secondary to chronic pain from his service-connected lumbar spine disability.  See the statement of the Veteran's attorney dated October 2014.  To this end, a review of the record documents multiple diagnoses of psychiatric disabilities including mood disorder, depression, not otherwise specified (NOS), and PTSD.  See the VA treatment records dated January 2007, October 2007, January 2008, February 2013, and December 2013.

The Veteran was afforded VA examinations in August 2013 and November 2014, at which time the examiners determined that the Veteran does not meet the diagnostic criteria for PTSD under the DSM-IV and DSM-5.  The August 2013 VA examiner instead diagnosed the Veteran with depressive disorder and substance-induced mood disorder related to cocaine and alcohol abuse.  Notably, the August 2013 VA examiner stated that the Veteran's psychiatric disabilities are not due to his military service.  However, the examiner did not provide rationale to support this conclusion, and did not address the Veteran's contentions as to secondary service connection.  Similarly, the November 2014 VA examiner diagnosed the Veteran with major depressive disorder (MDD) and cocaine use disorder, but did not  provide any opinion concerning the etiology of the diagnosed psychiatric disorders.

Thus, there remain questions as to current etiology of the claimed psychiatric disability, which the Board may not resolve on its own.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  As such the Board finds that the medical evidence currently of record is inadequate to resolve the claim for service connection for psychiatric disability on appeal, and further medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

With regard to the TDIU claim, the Veteran has repeatedly asserted entitlement to a TDIU based, at least in part, on his psychiatric disability.  See, e.g., the VA Form 21-8940 (Veterans' Application for Increased Compensation Based on Unemployability) dated August 2014 and the Veteran's statement dated August 2013.  As the AOJ's development of the psychiatric disability claim may impact the issue of entitlement to a TDIU, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim, at this juncture, would be premature, and this claim is thus remanded, as well.

Prior to obtaining further medical opinion in connection with the service connection claim, to ensure that all due process requirements are met, and the record is complete with respect to both claims, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated since November 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from a VA psychiatrist or psychologist an addendum opinion addressing the etiology of diagnosed psychiatric disabilities, based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the mental health professional designated to provide the addendum opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should reported in detail.

The examiner should clearly identify all psychiatric disability(ies)-to include major depressive disorder, depressive disorder, and mood disorder-currently present, or validly diagnosed at any [point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was caused OR is or has been aggravated (worsened beyond natural progression, by service-connected disability-in particular, lumbar spine DDD.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective in- and post-service evidence, and all lay assertions.  

In this regard, the examiner should note that the absence of evidence of treatment for a psychiatric disability in the Veteran's service treatment records cannot serve as the sole basis for a negative opinion.  

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the  remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


